Citation Nr: 1007996	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, inter alia, confirmed and continued the 
previous denial of service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In 
November 2006, the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  A December 2009 
letter was sent to the Veteran, informing him that the 
Veterans Law Judge who presided at his hearing was no longer 
with the Board and that he had the option to testify at a 
hearing in front of the Veterans Law Judge who would decide 
his case.  38 C.F.R. § 20.707, 20.717 (2009).  

The Veteran indicated in his response, dated January 13, 2010 
and received by the RO on January 26, 2010, that he wished to 
appear at another hearing before a Veterans Law Judge at the 
RO via a videoconference hearing.  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should contact the Veteran and 
schedule him for a videoconference 
hearing before a Veterans Law Judge.  A 
copy of the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


